Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 July 08, 2022

The Court of Appeals hereby passes the following order:

A22A1613. JUSTIN MOORE v. THE STATE.

      In 2010, Justin Moore was convicted of felony murder and other crimes. Moore
filed a motion for new trial, which the trial court denied. The Supreme Court
affirmed. See Moore v. State, 294 Ga. 450 (754 SE2d 333) (2014). Moore then filed
the underlying extraordinary motion for new trial, which the trial court dismissed.
Moore appealed to this Court. He next filed a motion to transfer this appeal to the
Supreme Court, contending that the Supreme Court has jurisdiction over the appeal.
We agree.
      The Supreme Court has appellate jurisdiction over “[a]ll cases in which a
sentence of death was imposed or could be imposed.” Ga. Const. of 1983, Art. VI,
Sec. VI, Par. III (8). Because a penalty of death may be imposed for the crime of
murder, jurisdiction is proper in the Supreme Court. See OCGA § 16-5-1 (e) (1); Neal
v. State, 290 Ga. 563, 572 (722 SE2d 765) (2012) (Hunstein, C. J., concurring); see
also State v. Thornton, 253 Ga. 524, 524 (1) (322 SE2d 711) (1984) (directing this
Court to transfer to the Supreme Court “all cases in which either a sentence of death
or of life imprisonment has been imposed upon conviction of murder”), overruled in
part on other grounds as recognized in Elliott v. State, 305 Ga. 179, 205 (III) (C) (i)
(824 SE2d 265) (2019). Accordingly, the motion to transfer is GRANTED and this
appeal is hereby TRANSFERRED to the Supreme Court.

                                 Court of Appeals of the State of Georgia
                                        Clerk’s Office, Atlanta,____________________
                                                                  07/08/2022
                                        I certify that the above is a true extract from
                                 the minutes of the Court of Appeals of Georgia.
                                         Witness my signature and the seal of said court
                                 hereto affixed the day and year last above written.


                                                                                , Clerk.